Exhibit 10.1

 

FIRST AMENDMENT AND JOINDER

TO

AMENDED AND RESTATED CREDIT AGREEMENT

(THE “FIRST AMENDMENT”)

 

DATED AS OF JULY 9, 2018

 

Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
September 29, 2017, (as amended, restated, supplemented or otherwise modified to
date, the “Credit Agreement”) among CIBC Bank USA, as Administrative Agent,
Collateral Agent, Joint Lead Arranger, Issuing Lender and as a Lender, (“CIBC
Bank”), Bank of the West, as Joint Lead Arranger, Issuing Lender and as a
Lender, (“Bank of the West”), Capital One, N.A., as Co-Syndication Agent and as
a Lender (“Capital One”), Regions Bank, as Co-Syndication Agent and as a Lender
(“Regions Bank”) and the other financial institutions party to the Credit
Agreement and identified on the signature pages hereto (together with CIBC Bank,
Bank of the West, Capital One and Regions Bank, the “Lenders”) and Primoris
Services Corporation, a Delaware corporation, (the “Borrower”).  Any terms not
defined herein shall have the meanings set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders extend Borrower a term loan
in the aggregate principal amount of $220,000,000 to finance the Willbros Group
Acquisition (as defined below), to refinance existing indebtedness and for
general corporate purposes;

 

WHEREAS, the Lenders have agreed to extend the aforesaid term loan to Borrower
contingent upon the amendments to Credit Agreement and the terms and conditions
set forth in this First Amendment; and

 

WHEREAS, Capital One, N.A. and Regions Bank have agreed to join the Credit
Agreement as Lenders.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower and the Lenders hereby agree to amend
the Credit Agreement as follows:

 

SECTION A.                       AMENDMENT

 

1.                                      The second paragraph of the preamble is
hereby deleted in its entirety and replaced with the following paragraph:

 

The Lenders have agreed to make available to Borrower a revolving credit
facility (which includes letters of credit) upon terms and conditions set forth
herein to provide for the working capital requirements and general corporate
purposes of Borrower and have also agreed to make available to Borrower a term
loan to finance the acquisition of Willbros Group, Inc., a Delaware corporation,
to refinance existing indebtedness and for general corporate purposes.

 

2.                                      The third paragraph of the preamble is
hereby deleted in its entirety.

 

3.                                      The fourth paragraph of the preamble is
hereby amended to delete the language “and PGIM” therefrom.

 

4.                                      The clause “(as may be adjusted in
accordance with Section 8.2(b)” is hereby added after the language “(the
“Level”) then in effect…” in the first sentence of the definition of Applicable
Margin in Section 1. DEFINITIONS and the reference to Section 10.1.3 in
SubParagraph (a) of the second paragraph of the definition of Applicable Margin
in Section 1. DEFINITIONS is hereby changed to instead be a reference to
Section 10.1.4.

 

--------------------------------------------------------------------------------


 

5.                                      The following sentence is hereby added
to the end of the definition of Applicable Margin in Section 1. DEFINITIONS:

 

The Applicable Margin shall be based on Level V from the First
Amendment                    Closing Date until the date on which the financial
statements and Compliance Certificate                  are required to be
delivered for the Fiscal Quarter ending September 30, 2018.

 

6.                                      The definition of Base Rate in
Section 1. DEFINITIONS is hereby deleted in its entirety and replaced with the
following definition:

 

Base Rate means the greater of (a) the prime commercial rate as announced from
time to time by CIBC Bank, or (b) the sum of the Federal Funds Rate plus 0.5%.

 

7.                                      The definition of Debt in Section 1.
DEFINITIONS is hereby deleted in its entirety and replaced with the following
definition:

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person, (i) all Debt of any partnership of which such Person is a general
partner, (j) all non-compete payment obligations, Earn-Outs and similar
obligations and (k) any Capital Securities or other equity instrument, whether
or not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise. 
Notwithstanding the foregoing, Debt shall not include any indebtedness and/or
other obligations that are Cash Collateralized and/or indebtedness and/or other
obligations that are collateralized by letters of credit.

 

8.                                      The definition of LIBOR Rate or LIBOR in
Section 1. DEFINITIONS is hereby deleted in its entirety and replaced with the
following definition:

 

LIBOR Rate or LIBOR shall mean, on the Interest Rate determination date thereof,
a variable rate of interest equal to, a) (i) the rate described as the “London
Interbank Offered Rate” for the applicable Interest Period in the Money Rates
section of The Wall Street Journal, or (ii) the rate of interest determined by
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the London
interbank offered rate for U.S. Dollars for the applicable Interest Period based
upon the information presented in the Bloomberg Financial Markets system (or
other authoritative source selected by Lender in its sole discretion), as of
11:00 a.m. (London time) on the day of determination of such LIBOR Rate (or the
Business Day prior thereto, if banks in London, England were not open and
dealing offshore United States dollars on such day), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of

 

2

--------------------------------------------------------------------------------


 

liabilities under Regulation D).  If the Bloomberg Financial Markets system or
The Wall Street Journal ceases to provide such quotes or a Governmental
Authority having jurisdiction over Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Rate shall no longer
be made available or used for determining the interest rate of loans and such
date has occurred, the LIBOR Successor Rate may be used by Lender.  If on any
date of determination (a) more than one “London Interbank Offered Rate” for the
applicable Interest Period is published in The Wall Street Journal, or (b) more
than one London interbank offered rate for the applicable Interest Period
appears in the Bloomberg Financial Markets system (or other authoritative source
selected by Lender in its sole discretion), the highest of such rates will be
the rate used for such day.  Administrative Agent’s determination of the LIBOR
Rate shall be conclusive, absent manifest error and shall remain fixed during
such Interest Period; provided that at no time shall LIBOR, when used to
calculate interest rates, be less than 0.00% per annum.

 

9.                                      The definition of Loan or Loans in
Section 1. DEFINITIONS is hereby deleted in its entirety and replaced with the
following definition:

 

Loan or Loans means, as the context may require, Revolving Loans, the Term Loan
and/or Swing Loans.

 

10.                               Paragraph (D) of the definition of Permitted
Acquisition in Section 1. DEFINITIONS is hereby deleted in its entirety and
replaced with the following:

 

(D)                               immediately after giving effect to such
Acquisition, the Senior Debt to EBITDA Ratio on a pro forma basis shall not
exceed 2.75x and immediately after giving effect to an Acquisition with a Senior
Leverage Increase the Senior Debt to EBITDA Ratio shall be in accordance with
Section 11.14.2(ii)(a);

 

11.                               The “and” is hereby deleted from the end of
paragraph (L) of the definition of Permitted Acquisition, the “.” at the end of
Paragraph (M) of the definition of Permitted Acquisition is hereby replaced with
“, and”, and a new Paragraph (N) is hereby added to the definition of Permitted
Acquisition in Section 1. DEFINITIONS as follows:

 

(N)                               Borrower shall have minimum proforma Liquidity
of $25,000,000.

 

12.                               The definition of Pro Rata Share in Section 1.
DEFINITIONS is hereby deleted in its entirety and replaced with the following
definition:

 

Pro Rata Share means with respect to a Lender’s obligation to make Loans and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (x) prior to the Revolving Commitment and Term Loan Commitment being
terminated or reduced to zero, the percentage obtained by dividing (i) such
Lender’s Revolving Commitment and Term Loan Commitment, by (ii) the aggregate
Revolving Commitments and Term Loan Commitments of all Lenders and (y) from and
after the time the Revolving Commitment and Term Loan Commitment has been
terminated or reduced to zero, the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Lender’s Revolving Outstandings (after
settlement and repayment of all Swing Line Loans by the Lenders) and such unpaid
portion of the Term Loan by (ii) the aggregate unpaid principal amount of all
Revolving Outstandings and the Term Loan.

 

13.                               The definition of Required Lenders in
Section 1. DEFINITIONS is hereby deleted in its entirety and replaced with the
following definition:

 

3

--------------------------------------------------------------------------------


 

Required Lenders means, at any time, Lenders whose Pro Rata Shares equal 51% as
determined pursuant to clauses (x) and (y) of the definition of “Pro Rata
Share”; provided that the Pro Rata Shares held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

14.                               The definition of Termination Date in
Section 1. DEFINITIONS is hereby deleted in its entirety and replaced with the
following definition:

 

Termination Date means the earlier to occur of (a) July 9, 2023, or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.

 

15.                               The following new definitions are hereby added
to Section 1. DEFINITIONS in proper alphabetical order:

 

Designated Proceeds is defined in Section 6.2.2(a).

 

Facility Increase is defined in Section 2.7.1.

 

First Amendment Closing Date means July 9, 2018.

 

LIBOR Successor Rate is defined in Section 8.2.

 

LIBOR Successor Rate Conforming Changes means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Interest
Period, Interest Rate determination date, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Required Lenders, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by
Administrative Agent in a manner substantially consistent with market practice
(or, if Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as Administrative Agent determines).

 

LIBOR Termination Date is defined in Section 4.5.

 

Liquidity means unencumbered cash plus Revolving Loan Availability.

 

Mandatory Prepayment Event is defined in Section 6.2.2(a).

 

Senior Leverage Increase is defined in Section 11.14(ii)(a).

 

Term Loan is defined in Section 2.1.2.

 

Term Loan Commitment means $220,000,000, as increased from time to time pursuant
to Section 2.7.

 

Willbros Group Acquisition means the Borrower’s acquisition of Willbros
Group, Inc., a Delaware corporation, that occurred on June 1, 2018.

 

16.                               The following definitions are hereby deleted
from Section 1. DEFINITIONS and any references to the following definitions in
the Credit Agreement are also hereby deleted:  Modified Ratable Portion;
Noteholders; PGIM; PGIM Amendment; PGIM Note Agreement; Series A Notes; Senior
Note Documents; Senior Note Obligations; Senior Notes and Senior Note; and Shelf
Notes.

 

4

--------------------------------------------------------------------------------


 

17.                               Section 2.1.2 RESERVED is hereby deleted in
its entirety and replaced with the following:

 

2.1.2                     Term Loan Commitment.  Each Lender agrees to make a
term loan to Borrower (the “Term Loan”) in the amount of each Lender’s Pro Rata
Share of the Term Loan Commitment.  The Commitments of the Lenders to make the
Term Loan shall expire concurrently with the making of the Term Loan on the
First Amendment Closing Date.

 

18.                               The phrase “and the Term Loan” is hereby added
after the phrase “Each Revolving Loan” in the first sentence of Section 2.2.1
Various Types of Loans.

 

19.                               Section 2.7 Incremental Facility is hereby
deleted in its entirety and replaced with the following:

 

2.7                               Incremental Facility.

 

2.7.1                     Incremental Commitment Increases.  Subject to the
terms and conditions set forth herein, the Borrower shall have the right, at any
time and from time to time prior to the Termination Date, to incur additional
indebtedness under this Agreement in the form of an increase to the Revolving
Commitment or the Term Loan (each, a “Facility Increase”) that, (a) all
Revolving Loans made pursuant to any Facility Increase shall be deemed to be
Revolving Loans for all purposes hereof except as otherwise provided in this
Section 2.7 and the Term Loan made pursuant to any Facility Increase shall be
deemed to be a Term Loan for all purposes hereof except as otherwise provided in
this Section 2.7 and (b) for the avoidance of doubt, all Loans made pursuant to
any Facility Increase will be held ratably, borrowed, repaid and otherwise
treated as necessary to provide for pro rata borrowing and repayment with
respect to other Loans made pursuant to this Agreement; provided that the
aggregate principal amount of all additional Commitments that have been added
pursuant to this Section 2.7 (whether or not still outstanding or in effect)
shall not exceed $75,000,000 (“Incremental Increase Amount”).

 

2.7.2                     Terms and Conditions.  The following terms and
conditions shall apply to any Facility Increase (i) no Default or Event of
Default shall exist immediately prior to or after giving effect to such Facility
Increase, and, after giving effect to such Facility Increase on a pro forma
basis, the Borrower shall be in compliance with the financial covenants set
forth herein based on the financial information most recently delivered to the
Administrative Agent, (ii) the terms and documentation in respect of any
Facility Increase shall be consistent with the Revolving Loans and the Term
Loan, as applicable, (iii) any loans made pursuant to the Facility Increase
shall be incurred by the Borrower and will be secured and guaranteed on a pari
passu basis with the other obligations of the Borrower, (iv) any such Facility
Increase shall have a maturity date on the Termination Date, (v) any Lenders
providing such Facility Increase shall be entitled to the same voting rights as
the existing Lenders, (vi) any such Facility Increase shall be in a minimum
principal amount of (A) $5,000,000 and integral multiples of $5,000,000 in
excess thereof, (vii) the proceeds of any such Facility Increase will be used
for the purposes set forth herein, (viii) the Borrower shall execute a
promissory note in favor of any new Lender or any existing Lender requesting a
promissory note, as applicable, who provides a Facility Increase or whose
Commitment is increased, as applicable, pursuant to this Section, (ix) the
conditions to Extensions of Credit herein shall have been satisfied, (x) the
Administrative Agent shall have received (A) an opinion or opinions (including,
if reasonably requested by the Administrative Agent, local counsel opinions) of
counsel for the Borrower, addressed to the Administrative Agent and the Lenders,
in form and substance reasonably acceptable to the Administrative Agent, (B) any
authorizing corporate documents as the Administrative Agent may reasonably
request and (C) if applicable, a duly executed Notice of Borrowing, and (xi) the
Administrative Agent shall have received from a Responsible Officer of the
Borrower updated financial projections and an officer’s certificate, in each
case, in form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, (A) no Default or Event of Default shall exist immediately
prior to or after giving effect to such Facility Increase, and (B) after

 

5

--------------------------------------------------------------------------------


 

giving effect to any such Facility Increase on a pro forma basis, the Borrower
will be in compliance with the financial covenants set forth herein.  Facility
Increases shall be available to the Borrower notwithstanding any previous
election by the Borrower to reduce the Revolving Committed Amount.

 

2.7.3                     Facility Increase.  In connection with the closing of
any Facility Increase, the outstanding Loans and Participation Interests shall
be reallocated by causing such fundings and repayments (and shall not be subject
to any processing and/or recordation fees) among the Lenders (and the Borrower
shall be responsible for any costs of the Administrative Agent arising hereunder
resulting from such reallocation and repayments and for any payments owing under
Section 15.5 of Loans as necessary such that, after giving effect to such
Facility Increase, each Lender will hold Loans and Participation Interests based
on its Pro Rata Share (after giving effect to such Facility Increase).

 

2.7.4                     Participation.  Existing Lenders may be offered the
opportunity to provide any such Facility Increase, but each such Lender shall
have no obligation to provide all or any portion of such Facility Increase.  The
Borrower may invite other banks, financial institutions and investment funds
reasonably acceptable to the Administrative Agent (such consent not to be
unreasonably withheld or delayed) to join this Agreement as Lenders hereunder
for any portion of such Facility Increase; provided that such other banks,
financial institutions and investment funds shall enter into such joinder
agreements to give effect thereto as the Administrative Agent may reasonably
request.

 

2.7.5                     Amendments.  The Administrative Agent is authorized to
enter into, on behalf of the Lenders, any amendment to this Agreement or any
other Loan Document or any joinder agreements as may be necessary or advisable
to incorporate the terms of any such Facility Increase.

 

20.                               Section 3.1 Notes is hereby deleted in its
entirety and replaced with the following:

 

3.1  Notes.  At a Lender’s request, the Loans of such Lender shall be evidenced
by a Note with appropriate insertions, payable to the order of such Lender in a
face principal amount equal to such Lender’s Pro Rata Share of the Revolving
Commitment and shall be evidenced by a Note with appropriate insertions, payable
to the order of such Lender in a face principal amount equal to such Lender’s
Pro Rata Share of the Term Loan Commitment.

 

21.                               Section 4.2 Interest Payment Dates is hereby
deleted in its entirety and replaced with the following:

 

4.2                               Interest Payment Dates.  Accrued interest on
each Base Rate Loan shall be payable in arrears on the last day of each calendar
quarter and at maturity.  Accrued interest on each LIBOR Loan shall be payable
on the last day of each Interest Period relating to such Loan, upon a prepayment
of such Loan, and at maturity. After maturity, and at any time an Event of
Default exists, accrued interest on all Loans shall be payable on demand.

 

22.                               A new Section 4.5  Successor LIBOR Index is
hereby added as follows:

 

4.5                               Successor LIBOR Index.  If the Required
Lenders determine that (i) the circumstances set forth in Section 8.2 or 8.3 of
this Agreement have arisen and the LIBOR Rate shall no longer be used for
determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (ii) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
the Administrative Agent and Borrower may choose a replacement index for the
LIBOR Rate and make adjustments to applicable margins and related amendments to
this Agreement such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
LIBOR-based interest rate in effect prior to its replacement;

 

6

--------------------------------------------------------------------------------


 

provided that absent such mutual selection by Administrative Agent and Borrower,
LIBOR shall refer to the comparable successor rate that is the prevailing market
standard for credit facilities similar to the facilities which are governed by
this Agreement for the replacement of, or successors to, the Eurodollar rate in
the U.S. syndicated loan market.

 

23.                               Section 6.1.2 Mandatory Reductions of
Revolving Commitment is hereby deleted in its entirety and replaced with the
following:

 

6.1.2                     Mandatory Reductions of Revolving Commitment.  After
the occurrence and during the continuance of an Event of Default, on the date of
any Mandatory Prepayment Event, the Revolving Commitment shall be permanently
reduced by an amount (if any) equal to the Designated Proceeds of such Mandatory
Prepayment Event over the amount (if any) applied to prepay the Term Loan
pursuant to Section 6.2.2.

 

24.                               6.2.2 Net Cash Proceeds of Asset Dispositions;
Net Cash Proceeds of Issuance of Capital Securities; and Net Cash Proceeds of
Incurrence of Debt is hereby deleted in its entirety and replaced with the
following:

 

6.2.2                     Mandatory Prepayments.

 

(a)                                 Borrower shall make a prepayment of the Term
Loan applied in inverse order of maturity against scheduled amortization, until
paid in full upon the occurrence of any of the following (each, a “Mandatory
Prepayment Event”) at the following times and in the following amounts (such
applicable amounts being referred to as “Designated Proceeds”):

 

(i)                                     Net Cash Proceeds of Asset
Dispositions.  The Borrower shall prepay the Term Loan in an amount equal to
100% of the Net Cash Proceeds if the Borrower or any Loan Party shall at any
time or from time to time make an Asset Disposition with respect to any property
that, pursuant to Section 11.8, results in a requirement to prepay the Term
Loan; provided that in the case of any such Asset Disposition, so long as no
Default or Event of Default then exists or would result therefrom, if the
Borrower states in its notice of such event that the Borrower or the relevant
other Loan Party intends to reinvest, within 180 days of the applicable Asset
Disposition, (i) the Net Cash Proceeds thereof, in the event that the assets
subject to such Asset Disposition constituted Collateral, in property, all or
substantially all (as determined by the Collateral Agent) of which property is
purchased with such Net Cash Proceeds shall be made subject to the Lien of the
applicable Loan Documents in favor of the Collateral Agent or (ii) the Net Cash
Proceeds thereof, in the event that the assets subject to such Asset Disposition
did not constitute Collateral, in assets similar to the assets which were
subject to such Asset Disposition or in property which is otherwise used or
useful in the business of the Borrower and the other Loan Parties and, in each
case, such property is located within the United States, then the Borrower shall
not be required to prepay the Term Loan in respect of such Net Cash Proceeds to
the extent such Net Cash Proceeds are actually reinvested in such assets or
property within such 180 day period or committed to be reinvested within 90 days
thereafter.  Promptly after the end of such 180 day period (or such 90 day
period, if applicable), the Borrower shall notify the Administrative Agent as to
whether the Borrower or such other Loan Party has reinvested such Net Cash
Proceeds in such similar assets or property, and, to the extent such Net Cash
Proceeds have not been so reinvested, the Borrower shall prepay the Term Loan in
an amount equal to 100% of the Net Cash Proceeds.  If the Administrative Agent
or the Collateral Agent so request, all proceeds of such Asset Disposition shall
be deposited with the Collateral Agent (or its agent) and held by it as
Collateral.

 

(ii)                                  Net Cash Proceeds of Issuance of Capital
Securities.  The Borrower shall prepay the Term Loan in an amount equal to 100%
of the Net Cash Proceeds if, after the Closing Date, the

 

7

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary shall receive Net Cash Proceeds from any issuance of
Capital Securities of any Loan Party (excluding (x) any issuance of Capital
Securities pursuant to any employee or director option program, benefit plan or
compensation program and (y) any issuance by a Subsidiary to the Borrower or
another Loan Party) if a Default or Event of Default then exists or would result
therefrom.  The Borrower acknowledges that its performance hereunder shall not
limit the rights and remedies of the Loan Parties for any breach of the terms of
this Agreement or the other Loan Documents.

 

(iii)                               Net Cash Proceeds of Incurrence of Debt. 
The Borrower shall prepay the Term Loan in an amount equal to 100% of the Net
Cash Proceeds if, after the Closing Date, the Borrower or any Subsidiary shall
issue any Debt of any Loan Party (excluding Debt permitted by Section 11.1
hereof) if a Default or Event of Default then exists or would result therefrom. 
The Borrower acknowledges that its performance hereunder shall not limit the
rights and remedies of the Loan Parties for any breach of Section 11.1 hereof or
any other terms of the Loan Documents.

 

(b)                                 If on any day on which the Revolving
Commitment is reduced pursuant to Section 6.1 of this Agreement, the Revolving
Outstandings plus the outstanding amount of the Swing Line Loans exceeds the
Revolving Commitment, Borrower shall immediately first prepay outstanding
Revolving Loans and second Cash Collateralize the outstanding Letters of Credit,
in an aggregate amount sufficient to eliminate such excess.

 

25.                               Section 6.3 Manner of Prepayments is hereby
deleted in its entirety and replaced with the following:

 

6.3.1  All Prepayments.  Each voluntary partial prepayment shall be in a
principal amount of $5,000,000 or a higher integral multiple of $1,000,000.  Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a).  Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4.

 

6.3.2  Application of Prepayments.  All prepayments of the Term Loan shall be
applied in inverse order of maturity against scheduled amortization.

 

26.                               Section 6.4 Repayments shall be deleted in its
entirety and replaced with the following:

 

6.4.1  Revolving Loans.  The Revolving Loans of each Lender along with any
accrued and unpaid interest shall be paid in full and the Revolving Commitment
shall terminate on the Termination Date.

 

6.4.2  Term Loan.  The outstanding principal of the Term Loan shall be paid in
quarterly principal payments with the first principal payment due on
September 30, 2018 in accordance with the following amortization schedule per
annum:

 

Year 1:  $11,000,000

Year 2:  $11,000,000

Year 3:  $11,000,000

Year 4:  $16,500,000

Year 5:  $16,500,000

 

Unless sooner paid in full, the outstanding principal balance of the Term Loan
and any accrued and unpaid interest shall be paid in full on the Termination
Date.

 

8

--------------------------------------------------------------------------------


 

27.                               Section 8.2 Basis for Determining Interest
Rate Inadequate or Unfair is hereby deleted in its entirety and replaced with
the following:8.2  Basis for Determining Interest Rate Inadequate or Unfair.  If
on or prior to the first day of any Interest Period: (a) Administrative Agent
reasonably determines (which determination shall be binding and conclusive on
Borrower) that by reason of circumstances affecting the interbank LIBOR market
adequate and reasonable means do not exist for ascertaining the applicable LIBOR
Rate pursuant to the definition thereof, including, without limitation because
the rate is not published in the Bloomberg Financial Markets system (or other
authoritative source selected by Lender in its sole discretion); or

 

(b)                                 the Required Lenders advise Administrative
Agent that for any reason in connection with any request for a LIBOR Loan or a
conversion thereto or a continuation thereof that Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such LIBOR Loans, a Governmental Authority having
jurisdiction over Lender has made a public statement identifying a specific date
after which the LIBOR Rate shall no longer be made available or used for
determining the interest rate of loans and such date has occurred, the LIBOR
Rate as determined by Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of maintaining or funding LIBOR Loans for such
Interest Period (taking into account any amount to which such Lenders may be
entitled under Section 8.1), or that the making or funding of LIBOR Loans has
become impracticable as a result of an event occurring after the date of this
Agreement which in the opinion of such Lenders materially affects such Loans;

 

then reasonably promptly after such determination by Administrative Agent,
Administrative Agent may (without the need for any action or consent by Borrower
or any Lender, but with written notice to Borrower) (i) replace the LIBOR Rate
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any existing convention for similar credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
(ii) adjust the LIBOR Margin and L/C Rate set forth in the Applicable Margin by
a factor equal to the positive or negative difference between the LIBOR
Successor Rate and the LIBOR Rate as of the date of such conversion and
(iii) make LIBOR Successor Rate Conforming Changes and Administrative Agent
shall promptly notify the other parties thereof (it being understood that such
amendment may become effective prior to such notice), and in each such instance,
this Agreement shall be deemed to be amended to effect the actions of
Administrative Agent taken pursuant to this Section; provided, that if
Administrative Agent has not taken any such action, so long as such
circumstances shall continue, (i) no Lender shall be under any obligation to
make or convert any Base Rate Loans into LIBOR Loans and (ii) on the last day of
the current Interest Period for each LIBOR Loan, such Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan, until the
Administrative Agent revokes such notice.

 

28.                               Section 10.1.10 Updated Schedule is hereby
deleted in its entirety and replaced with the following:

 

10.1.10 Reserved.

 

29.                               Section 10.6 Use of Proceeds is hereby deleted
in its entirety and replaced with the following:

 

10.6                        Use of Proceeds.  Use the proceeds of the Loans, and
the Letters of Credit, solely for working capital purposes, Capital
Expenditures, to finance the Willbros Group Acquisition, to refinance existing
indebtedness, and for general corporate purposes; and not use or permit any
proceeds of any Loan to be used, either directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of “purchasing or carrying” any
Margin Stock.

 

9

--------------------------------------------------------------------------------


 

30.                               SubParagraph (a) of Section 10.9 Further
Assurances is hereby deleted in its entirety and replaced with the following:

 

(a)                                 Take, and cause each other Loan Party to
take, such actions as are necessary or as Administrative Agent or the Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by a first priority perfected
Lien in favor of Collateral Agent (subject to Permitted Liens) on certain of the
assets of Borrower and each Loan Party and guaranteed by each Loan Party, in
each case as Administrative Agent may determine. It is the intent of the parties
that all obligations of the Loan Parties under the Loan Documents shall be
guaranteed by (i) each Subsidiary (other than an Immaterial Subsidiary), whether
now existing or hereafter acquired or created, and (ii) each Subsidiary that
ceases to be an Immaterial Subsidiary, and shall be, to the extent set forth in
the Collateral Documents, secured by substantially all the property and assets
of each of the Loan Parties, whether now existing or hereafter acquired,
including, without limitation, securities accounts, accounts, chattel paper,
instruments, deposit accounts, investment property, documents, contracts,
letter-of-credit rights, general intangibles, equipment, inventory, permits,
patents, trademarks, copyrights, trade names, service marks, Capital Securities
issued by the Borrower’s Subsidiaries or other Persons and other properties
acquired after the date hereof, to the extent required by the Collateral
Documents.

 

31.                               The language in SubParagraph (c) of
Section 10.9 Further Assurances from the beginning of SubParagraph (c) and
ending with “concurrently therewith” in the eighth line of SubParagraph (c) is
hereby deleted and replaced with the following (and thereafter Subparagraph
(c) shall remain unchanged):

 

(c)                                  At the Borrower’s expense, the Borrower
shall: (a) (x) cause each subsequently acquired or organized Subsidiary (other
than an Immaterial Subsidiary) and cause each Subsidiary that ceases to be an
Immaterial Subsidiary, within thirty (30) days after such acquisition or
organization or cessation of Immaterial Subsidiary status, concurrently
therewith…

 

32.                               Section 10.12 Permissible Payments is hereby
deleted in its entirety and replaced with the following:

 

10.12                 Permissible Payments.  So long as there is pro forma
compliance with the financial covenants contained in Section 11.14 hereof and so
long as there is no Default or Event of Default that would result therefrom, the
Borrower may (a) make any distribution to any holders of its Capital Securities,
(b) purchase or redeem any of its Capital Securities, (c) pay any management
fees or similar fees to any of its equity holders or any Affiliate thereof,
(d) make any redemption, prepayment (whether mandatory or optional), defeasance,
repurchase or any other payment in respect of any Subordinated Debt, (e) set
aside funds for any of the foregoing, (f) may make regularly scheduled payments
of interest and principal in respect of Subordinated Debt to the extent
permitted under the subordination provisions thereof and, (g) pay any Earn-Outs;
provided that, for purposes of clarification, Subsidiaries of the Borrower shall
at all times be permitted to make dividends or distributions to any of the Loan
Parties.

 

33.                               SubParagraph (a) of Section 11.1 Debt is
hereby deleted in its entirety and replaced with the following:

 

(a)                                 Obligations under this Agreement and the
other Loan Documents;

 

34.                               A new sentence is hereby added to the end of
Section 11.8 Asset Disposition as follows:

 

10

--------------------------------------------------------------------------------


 

“Notwithstanding the foregoing, on terms and conditions acceptable to
Administrative Agent and Required Lenders, Borrower may, at any one time, sell
its accounts receivable up to an aggregate amount of $50,000,000.”

 

35.                               The last sentence of Section 11.8 Asset
Disposition is hereby deleted in its entirety and replaced with the following
sentence:

 

If the net sales proceeds of any asset sales, including the sale of any
business, Subsidiary or investment, for any Fiscal Year are greater than 20% of
Consolidated Tangible Assets of the Borrower and the Loan Parties, the Borrower
shall be required to make prepayments of the Term Loan in accordance with
Section 6.2.2 and the Revolving Commitment shall be reduced as set forth in
Section 6.1.2.

 

36.                               SubParagraph (c)(iii)(D) is hereby deleted in
its entirety; an “and” is added after SubParagraph (c)(iii)(B); and a “.” is
added after SubParagraph (c)(iii)(C) of Section 11.9 Inconsistent Agreements.

 

37.                               Section 11.14.2 Senior Debt to EBITDA Ratio is
hereby deleted in its entirety and replaced with the following:

 

11.14.2       Senior Debt to EBITDA Ratio.

 

(i)                                     Subject to SubSection (ii) of this
Section 11.14.2, not permit the Senior Debt to EBITDA Ratio for the Borrower and
the Subsidiaries as of the last day of any Computation Period, calculated at the
end of each Fiscal Quarter, to exceed 3.00x.

 

(ii)                                  (a) At the request of the Borrower and
subject to the conditions set forth in paragraph (b) of this SubSection (ii) of
Section 11.14.2, not permit the Senior Debt to EBITDA Ratio to exceed 3.5x for
the Fiscal Quarter in which the Permitted Acquisition occurs and for the two
Fiscal Quarters following the Acquisition (the “Senior Leverage Increase”);
thereafter the Senior Debt to EBITDA Ratio as of the last day of any Computation
Period, calculated at the end of each Fiscal Quarter, shall not exceed 3.00x;
and

 

(b) paragraph (a) of this SubSection (ii) of Section 11.14.2 shall have the
following conditions precedent: (i) the value of the Permitted Acquisition must
be greater than $25,000,000; (ii) the pro forma Senior Debt to EBITDA Ratio at
the time of the Acquisition shall not exceed 3.25x; (iii) there shall only be
three Senior Leverage Increases between the First Amendment Closing Date and the
Termination Date; (iv) the Senior Leverage Increases cannot be exercised in
consecutive terms; and (v) the Senior Debt to EBITDA Ratio must not exceed 3.00x
for at least one Fiscal Quarter between the Senior Leverage Increases.

 

38.                               Section 11.17 Shelf Notes is hereby deleted in
its entirety.

 

39.                               The second paragraph of Section 15.1 Waiver;
Amendments is hereby amended by adding references to “the Term Loan, the Term
Loan Commitment,” after the references to “the Revolving Loans, the Revolving
Commitments” and before the references to “and the accrued interest and fees.”

 

40.                               The second sentence of SubParagraph (b) of
Section 15.6.1 Assignments. is hereby deleted in its entirety and replaced with
the following sentence:

 

“Upon the request of the Assignee (and, as applicable, the assigning Lender)
pursuant to an effective Assignment Agreement, Borrower shall execute and
deliver to Administrative Agent for

 

11

--------------------------------------------------------------------------------


 

delivery to the Assignee (and, as applicable, the assigning Lender) a Note in
the principal amount of the Assignee’s Pro Rata Share of the Revolving
Commitment plus the principal amount of the Assignee’s Term Loan (and, as
applicable, a Note in the principal amount of the Pro Rata Share of the
Revolving Commitment retained by the assigning Lender plus the principal amount
of the Term Loan retained by the assigning Lender).”

 

41.                               ANNEX A “Lenders and Pro Rata Shares” is
hereby replaced with the attached ANNEX A.

 

42.                               ANNEX B “Notice” is hereby replaced with the
attached ANNEX B.

 

SECTION B.                       JOINDER.

 

Pursuant to the execution and delivery of this First Amendment, Capital One,
N.A. and Regions Bank each agree (i) to join the Credit Agreement as a Lender;
and (ii) that each is bound by all terms and conditions of the Credit
Agreement.  All references to a “Lender” and/or “Lenders” in the Credit
Agreement shall include Capital One, N.A. and Regions Bank along with the other
Lenders.

 

SECTION C.                       NO OTHER CHANGE OF TERMS.

 

Except as amended by the foregoing, no other terms of the Credit Agreement are
in any way changed by this First Amendment and the Credit Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this specific Amendment need not be made in the Credit Agreement, or any other
instrument or document executed in connection therewith, any reference in any
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 

SECTION D.                       CONDITIONS OF AMENDMENT.

 

Notwithstanding any other provisions of this First Amendment, the Lenders shall
not be required to extend the Loans if any of the following conditions shall
have occurred:

 

D-1.                         Documents to be Delivered at Closing.  The Borrower
shall have failed to execute and deliver or shall have failed to cause to have
executed and delivered to Lenders any of the following duly executed Documents
of even date herewith, all of which must be satisfactory to Lenders in form,
substance and execution:

 

(a)                                 First Amendment.  Nine originals of the
First Amendment;

 

(b)                                 Acknowledgement and Reaffirmation of
Guaranty and Collateral Agreement.  Nine originals of the Acknowledgement and
Reaffirmation of Guaranty and Collateral Agreement;

 

(c)                                  Notes.  One original of each of the Notes
reflecting the pro rata share of each Lender of the Revolving Commitment and the
Term Loan Commitment;

 

(d)                                 Termination of Intercreditor Agreement as to
the Prudential entities.  Nine originals of the Termination of Intercreditor
Agreement as to the Prudential entities;

 

(e)                                  Organizational and Authorization Documents
- Borrower.  Copies of (i) the Articles of Incorporation and Bylaws of the
Borrower and each Guarantor; (ii) resolutions of the board of directors of the
Borrower and each Guarantor approving and authorizing the execution, delivery
and performance of the First Amendment and the Notes issued pursuant to the
First Amendment; and (iii) signature and incumbency certificates of the officers
of the Borrower, executing the First Amendment and the Notes issued pursuant to
the First Amendment, each of which the Borrower certifies to be true and
complete,

 

12

--------------------------------------------------------------------------------


 

and in full force and effect without modification, it being understood that the
Lenders may conclusively rely on each such document and certificate until
formally advised by the Borrower of any changes therein;

 

(f)                                   Updated Schedules to the Credit
Agreement.  Copies of updated Schedules to the Credit Agreement;

 

(g)                                  Payment of Fees and Fee Letter.  Payment of
all required fees as described in the fee letter and a copy of the fee letter
setting forth the required fees in connection with the First Amendment;

 

(h)                                 Legal Opinion Letter of General
Counsel.                   Legal opinion letter of General Counsel to the
Borrower as to the due authorization and enforceability of the First Amendment,
the Notes and all other Loan Documents.

 

(i)                                     Insurance Capacity.  Evidence
satisfactory to CIBC Bank of the existence of insurance required to be
maintained pursuant to the Credit Agreement, together with evidence that CIBC
Bank has been named as a lender’s loss payee on all related insurance policies;
and

 

(j)                                    Additional Documents.  Such other
certificates, financial statements, schedules, resolutions, opinions of counsel
and other documents which are provided for hereunder or which the Lenders shall
require.

 

D-2                            Representations, Warranties and Covenants.  In
order to induce the Lenders to enter into this First Amendment, the Borrower
hereby represents, warrants and covenants to the Lenders as of the date hereof,
both immediately before and after giving effect to this First Amendment, as
follows:

 

(a)                                 no Default or Event of Default exists;

 

(b)                                 no Material Adverse Effect has occurred;

 

(c)                                  the execution and delivery of this First
Amendment and the performance by the Borrower of its obligations hereunder are
within the Borrower’s powers and authority, have been duly authorized by all
necessary corporate action and do not and will not contravene or conflict with
the organizational documents of the Borrower;

 

(d)                                 the Credit Agreement and the other Loan
Documents constitute legal, valid and binding obligations enforceable in
accordance with their terms by the Lenders against the Borrower, and the
Borrower expressly reaffirms or confirms, as applicable, each of its obligations
under the Credit Agreement and each of the other Loan Documents, including,
without limitation, the Obligations;

 

(e)                                  the Borrower further expressly acknowledges
and agrees that the Lenders have a security interest in and lien against each
item of Collateral as of the date of this First Amendment.

 

(f)                                   the Borrower agrees that it has no
defenses, setoffs, claims or counterclaims which could be asserted against the
Lenders arising from or in connection with the Credit Agreement or any other
Loan Document;

 

(g)                                  no consent, order, qualification,
validation, license, approval or authorization of, or filing, recording,
registration or declaration with, or other action in respect of, any
governmental body, authority, bureau or agency or other Person is required in
connection with the execution, delivery or performance of, or the legality,
validity, binding effect or enforceability of, this First Amendment by or on
behalf of the Borrower;

 

13

--------------------------------------------------------------------------------


 

(h)                                 The execution, delivery and performance of
this First Amendment by Borrower does not and will not violate any law,
governmental regulation, judgment, order or decree applicable to the Borrower
and does not and will not violate the provisions of, or constitute a default or
any event of default under, or result in the creation of any security interest
or lien upon any property of the Borrower pursuant to, any indenture, mortgage,
instrument, contract, agreement or other undertaking to which the Borrower is a
party or are subject or by which the Borrower or any of its real or personal
property may be bound; and

 

(i)                                     The representations, warranties and
covenants set forth in the Credit Agreement and the other documents evidencing,
securing, or related to the Credit Agreement, as amended, modified,
supplemented, restated, or replaced, to date, are and shall be and remain true
and correct in all material respects (except that the financial statements shall
be deemed to refer to the most recent financial statements of the Borrower
delivered to CIBC Bank) and the Borrower is in full compliance with all other
terms and conditions of the Credit Agreement.

 

SECTION E.  MISCELLANEOUS.

 

(a)                                 This First Amendment is a Loan Document and
all of the provisions of the Credit Agreement that apply to Loan Documents apply
hereto.

 

(b)                                 The Borrower hereby agrees to pay any and
all fees and expenses associated with this First Amendment including, but not
limited to, legal fees and expenses of Perkins Coie LLP, counsel to CIBC Bank
and Buchalter, counsel to Bank of the West.

 

(c)                                  The Borrower hereby represents and warrants
that as of the date hereof, there are no defenses, setoffs, claims or
counterclaims which could be asserted against the Lenders arising from or in
connection with the Credit Agreement or any other Loan Document.

 

(d)                                 The execution, delivery and effectiveness of
this First Amendment shall not operate as a waiver of any right, power or remedy
of the Lenders, nor constitute a waiver of any provision of the Credit
Agreement, or the Loan Documents.  Nothing herein is intended or shall be
construed as a waiver of any existing defaults or Events of Default under the
Credit Agreement or other Loan Documents.  This First Amendment (together with
any other document executed in connection herewith) is not intended to be, nor
shall it be construed as, a novation of the Credit Agreement or any of the Loan
Documents.  Except as expressly set forth in this First Amendment, no terms of
the Credit Agreement or the other Loan Documents are in any way changed by this
First Amendment and the aforementioned documents shall continue in full force
and effect in accordance with their terms.

 

(e)                                  The Borrower and its predecessors and
subsidiaries, together with their respective successors and assigns
(collectively, the “Releasors” and individually each a “Releasor”), knowingly,
voluntarily, and intentionally release and forever discharge the Lenders, their
predecessors, advisors, agents, Affiliates, directors, employees, officers,
parents, representatives and subsidiaries, together with their respective
successors and assigns (collectively, the “Released Parties” and individually
each a “Released Party”) from all possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, in each case, originating in whole or in part prior to the date
hereof in connection with or otherwise relating to the Loan Documents and the
transactions contemplated therein, which any Releasor may now or hereafter have
against any Released Party, if any (collectively, the “Released Claims”), and
irrespective of whether any such Released Claims arise out of contract, tort,
equity, violation of law or regulations, or otherwise.

 

14

--------------------------------------------------------------------------------


 

(f)                                   THIS FIRST AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.

 

(g)                                  This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same
instrument.  A facsimile or other electronic signature to this First Amendment
shall be acceptable to CIBC Bank in order to effectuate the First Amendment and
all parties agree to provide CIBC Bank with original signatures promptly upon
execution of this First Amendment.

 

(h)                                 The Lenders hereby consent to the execution
and delivery of this First Amendment.

 

[Signature Page to Follow]

 

15

--------------------------------------------------------------------------------


 

The parties hereto have caused this First Amendment to Amended and Restated
Credit Agreement to be duly executed and delivered by their duly authorized
officers as of the date first set forth above.

 

PRIMORIS SERVICES CORPORATION, as

BANK OF AMERICA,

Borrower

as a Lender

 

 

By:

/s/ Peter J. Moerbeek

 

By:

/s/ Mary Beatty

Its:

Executive Vice President, Chief Financial Officer

 

Its:

Senior Vice President

 

 

 

CAPITAL ONE, N.A.,

CIBC BANK USA,

as Administrative Agent, Joint Lead Arranger,

as Co-Syndication Agent and as a Lender

Collateral Agent, Issuing Lender and as a Lender

By:

/s/ Tim Miller

 

Its:

Vice President

By:

/s/ John M. O’Connell

 

 

 

     John M. O’Connell

IBERIABANK,

 

     Managing Director

as a Lender

 

 

 

 

BANK OF THE WEST,

By:

/s/ Philip Coote

as Joint Lead Arranger, Issuing Lender and as a Lender

Its:

Relationship Manager

 

 

 

 

By:

/s/ Nabil B. Khoury

 

REGIONS BANK,

Its:

Senior Lead RM

 

as Co-Syndication Agent and as a Lender

 

 

 

By:

/s/ Derek Miller

BRANCH BANKING AND TRUST COMPANY,

Its:

Vice President

as a Lender

 

 

SIMMONS BANK,

 

as a Lender

By:

/s/ Jim Wright

 

 

Its:

Assistant Vice President, Corporate Banking

 

By:

/s/ Scott Heady

 

Its:

Senior Vice President

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Form of] ACKNOWLEDGEMENT AND REAFFIRMATION

 

DATED AS OF JULY 9, 2018

 

Each of the undersigned, as a Loan Party, hereby acknowledges and consents to
the First Amendment, of even date herewith (the “First Amendment”), to the
Amended and Restated Credit Agreement dated as of September 29, 2017, (as
amended, restated, supplemented or otherwise modified to date, the “Credit
Agreement”) among CIBC Bank USA, as Administrative Agent, Collateral Agent,
Joint Lead Arranger, Issuing Lender and as a Lender, (“CIBC Bank”), Bank of the
West, as Joint Lead Arranger, Issuing Lender and as a Lender (“Bank of the
West”), the other financial institutions party to the Credit Agreement and
identified on the signature pages thereto (together with CIBC Bank and Bank of
the West, the “Lenders”) and Primoris Services Corporation, a Delaware
corporation, (the “Borrower”), and hereby confirms and agrees that the Loan
Documents to which each Loan Party is a party are, and shall continue to be, in
full force and effect and are hereby confirmed and ratified in all respects,
after giving full effect to the First Amendment.

 

Additionally, except for the name change of BW Primoris, LLC to Primoris Build,
Own and Operate, LLC, each Loan Party reaffirms the accuracy of the information
contained in the Perfection Certificates dated as of September 29, 2017, and
with respect to Willbros Group, Inc., the Perfection Certificate dated as of
June 1, 2018.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute this Acknowledgment and Reaffirmation as of the date first
written above.

 

PRIMORIS SERVICES CORPORATION

 

PRIMORIS DESIGN & CONSTRUCTION, INC.

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

By:

/s/ Peter J. Moerbeek

Its:

Executive Vice President, Chief Financial Officer

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

ARB, INC.

 

PRIMORIS DISTRIBUTION SERVICES, INC.

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

By:

/s/ Peter J. Moerbeek

Its:

Executive Vice President, Chief Financial Officer

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

ARB STRUCTURES, INC.

 

PRIMORIS ELECTRIC, INC.

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

By:

/s/ Peter J. Moerbeek

Its:

Executive Vice President, Chief Financial Officer

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

BTEX MATERIALS, LLC

 

PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

By:

/s/ Peter J. Moerbeek

Its:

Executive Vice President, Chief Financial Officer

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

CARDINAL CONTRACTORS, INC.

 

Q3 CONTRACTING, INC.

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

By:

/s/ Peter J. Moerbeek

Its:

Executive Vice President, Chief Financial Officer

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

ROCKFORD CORPORATION

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

By:

/s/ Peter J. Moerbeek

Its:

Executive Vice President, Chief Financial Officer

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

JUNIPER ROCK CORPORATION

 

ROCKFORD HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

By:

/s/ Peter J. Moerbeek

Its:

Executive Vice President, Chief Financial Officer

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

MILLER SPRINGS MATERIALS, L.L.C.

 

VADNAIS TRENCHLESS SERVICES, INC.

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

By:

/s/ Peter J. Moerbeek

Its:

Executive Vice President, Chief Financial Officer

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

ONQUEST, INC.

 

WILLBROS GROUP, INC.

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

By:

/s/ Peter J. Moerbeek

Its:

Executive Vice President, Chief Financial Officer

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

ONQUEST HEATERS, INC.

 

 

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

 

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

 

 

PFMG SOLAR TUSTIN, LLC

 

 

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

 

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

 

 

PRIMORIS AEVENIA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

 

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

 

 

PRIMORIS BUILD, OWN & OPERATE, LLC

 

 

 

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

 

 

Its:

Executive Vice President, Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender

 

Revolver Allocation

 

Term Allocation

 

Total Allocation

 

Final Allocation %

 

 

 

 

 

 

 

 

 

 

 

CIBC Bank USA

 

$

40,800,000

 

$

44,880,000

 

$

85,680,000

 

20.40

%

Bank of the West

 

$

40,800,000

 

$

44,880,000

 

$

85,680,000

 

20.40

%

Capital One

 

$

23,800,000

 

$

26,180,000

 

$

49,980,000

 

11.90

%

Regions Bank

 

$

23,800,000

 

$

26,180,000

 

$

49,980,000

 

11.90

%

Bank of America

 

$

19,940,000

 

$

21,934,000

 

$

41,874,000

 

9.97

%

BB&T

 

$

19,940,000

 

$

21,934,000

 

$

41,874,000

 

9.97

%

Iberia Bank

 

$

19,940,000

 

$

21,934,000

 

$

41,874,000

 

9.97

%

Simmons Bank

 

$

10,980,000

 

$

12,078,000

 

$

23,058,000

 

5.49

%

Total

 

$

200,000,000

 

$

220,000,000

 

$

420,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

ANNEX B

 

ADDRESSES FOR NOTICES

 

PRIMORIS SERVICES CORPORATION, as Borrower:

 

John M. Perisich

Sr. Vice President/General Counsel

26000 Commercentre Dr.

Lake Forest, CA 92630

Telephone:  (949) 454-7110

Facsimile:  (949) 595-5544

 

CIBC BANK USA, as Administrative Agent, Joint Lead Arranger, Collateral
Agent, Issuing Lender and a Lender:

 

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

 

120 South LaSalle Street
Chicago, Illinois 60603
Attention: John M. O’Connell
Telephone: (312) 564-1239
Facsimile:  (312) 564-6888

 

All Other Notices

 

120 South LaSalle Street

Chicago, Illinois 60603

Attention:  Brad Nelson

Telephone: (312) 564-1351

Facsimile:  (312) 564-1794

 

With a Copy to:

 

James E. Carroll

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, Illinois 60603

Telephone:  (312) 324-8445

Facsimile:  (312) 324-9445

 

--------------------------------------------------------------------------------


 

BANK OF THE WEST, as Joint Lead Arranger, Issuing Lender and as a Lender:

 

Nabil B. Khoury

Commercial Banking Group

15165 Ventura Blvd., Ste. 220

Sherman Oaks, CA 91403

Telephone:  (818) 728-3620

Facsimile:  (818) 728-3611

Email:  nabil.khoury@bankofthewest.com

 

With a Copy to:

 

William Schoenholz
Shareholder
Buchalter, A Professional Corporation
1000 Wilshire Boulevard, Suite 1500

Los Angeles, CA 90017-1730
Telephone: (213) 891-5004

Facsimile: (213) 630-5654
Email: wschoenholz@buchalter.com

 

BRANCH BANKING AND TRUST COMPANY, as a Lender:

 

Allen K. King

Senior Vice President, Corporate Banking

BB&T Capital Markets

2001 Ross Avenue, Suite 2700

Dallas, TX 75201

Telephone:  (214) 234-7775

Facsimile:  (214) 234-7780

Email:  akking@bbandt.com

 

Janet Wheeler

Vice President, Sales and Service Officer

Capital Markets Corporate Banking

2001 Ross Avenue, Suite 2700

Dallas, TX 75201

Telephone:  (972) 707-6775

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, as a Lender

 

David Young | BANK OF AMERICA MERRILL LYNCH

Senior Vice President -  Senior Relationship Manager

Global Commercial Banking

520 Newport Center Drive, #1150

Newport Beach, CA 92660

Telephone:  (949) 287-0421

Efax:  (415) 249-5138

Email:  david.young@baml.com

 

CAPITAL ONE, N.A., as a Lender:

 

Rene Kiehn
Senior Vice President

600 N. Pearl Street, Ste. 2500
Dallas, TX 75201
Telephone: (214) 855-1628

Facsimile: (214) 855-1624

Email:  Rene.Kiehn@capitalone.com

 

IBERIABANK, as a Lender:

 

Philip Coote

Senior Vice President

601 Poydras Street, Suite 2075

New Orleans, LA 70130

Telephone: (504) 310-7371

Email:  Philip.Coote@iberiabank.com

 

With a copy to:

 

William H. Langenstein III

Chaffe McCall, LLP

1100 Poydras Street, Suite 2300

New Orleans, LA 70163

Telephone: (504) 585-7037

Facsimile: (504) 585-7075

 

--------------------------------------------------------------------------------


 

REGIONS BANK, as a Lender

 

Darren Abrams

Regions Bank

Director

1717 McKinney Ave. Suite 1100

Dallas, TX 75202

Telephone: (469) 608-2715

Email:darren.abrams@regions.com

 

SIMMONS BANK, as a Lender:

 

S. Scott Heady

Senior Vice President

Commercial Banking

Simmons Bank

1800 SE Blue Parkway

Lee’s Summit, MO 64063

Telephone:  (913) 209-6317

Facsimile:

Email:  scott.heady@simmonsbank.com

 

--------------------------------------------------------------------------------